 



Exhibit 10.39
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
(HERBERT SMITH LOGO) [b68105esb6810501.gif]
07-December, 2007     
................................2007
SILICIUM DE PROVENCE S.A.S
and
EVERGREEN SOLAR, INC.
 

AGREEMENT FOR THE SALE AND PURCHASE
OF SOLAR GRADE SILICON

 

 



--------------------------------------------------------------------------------



 



07-December 2007     
HERBERT SMITH LLP
 

    Page 2 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     
TABLE OF CONTENTS

              Article   Headings   Page   1.  
DEFINITIONS AND INTERPRETATION
    4   2.  
DURATION
    5   3.  
SALE AND PURCHASE OF SILICON
    6   4.  
TITLE AND RISK
    8   5.  
SET-OFF
    9   6.  
LIABILITY
    9   7.  
ASSIGNMENT
    9   8.  
TERMINATION
    10   9.  
PERMITS, TAXATION AND EXPORT CONTROL
    11   10.  
FORCE MAJEURE
    11   11.  
CONFIDENTIALITY
    12   12.  
NOTICES
    13   13.  
APPLICABLE LAW AND LANGUAGE
    14   14.  
MISCELLANEOUS
    14   15.  
DISPUTES
    14   SCHEDULE 1 SILICON SPECIFICATIONS     17   SCHEDULE 2 DELIVERY UNITS
AND PACKING OF SILICON     18  

 

    Page 3 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     
AGREEMENT FOR THE SALE AND PURCHASE
OF SOLAR GRADE SILICON
THIS AGREEMENT is made on 7th December, 2007
BETWEEN:

(1)   SILICIUM DE PROVENCE S.A.S., a private company with limited liability,
incorporated under the laws of France, whose registered office is situated at
Usine de St. Auban, 04 600 Saint Auban, France, represented by Mr. Frank Wouters
(“Silpro”); and   (2)   EVERGREEN SOLAR, INC., a company incorporated in
Delaware, U.S.A. with registered number 2426798, whose registered office is
situated at 138 Bartlett Street, Marlboro, MA01752, USA, represented by Richard
Chleboski (“Evergreen”).

Hereinafter referred to severally each as a “Party” and jointly as the
“Parties”.
WHEREAS:

(A)   Silpro intends to develop a plant in France for the production of
high-quality solar grade polycrystalline silicon in a first phase with a nominal
capacity of [****] metric tons/year (the “First Phase”) and a second phase with
a nominal capacity of [****] metric tons/year (the “Second Phase”).   (B)  
Evergreen is a leading processor of solar grade silicon of the type to be
produced by Silpro and a manufacturer of high-quality photovoltaic products.  
(C)   The Parties wish to enter into an agreement whereby Silpro shall sell part
of its production of solar grade silicon to Evergreen

NOW, THEREFORE THE PARTIES AGREE AS FOLLOWS:

1.   DEFINITIONS AND INTERPRETATION

  1.1   Definitions

    In this Agreement, unless the context otherwise requires, the following
words and expressions bear the meanings respectively set out below:      
“Agreed Percentage of Silicon” means the quantities of Silicon which Silpro
undertakes to supply to Evergreen in accordance with Article 3.1.1;      
“Contract Year” means a calendar year in the Gregorian Calendar and each
fractional calendar year from the date of signature until the date of
termination of this Agreement;       “Effective Date” means the day of the
satisfaction of the condition set out in Article 2.1;       “Loan” means the
loan granted pursuant to the Subordinated Loan Agreement;       “Silicon” means
the solar grade polycrystalline silicon produced at the Silpro’s Plant and which
meets the Silicon Specifications;       “Silicon Specifications” means the
specifications of the Silicon as specified in Schedule 1;       “Silpro’s Plant”
means the solar grade polycrystalline silicon production plant to be constructed
and operated by Silpro in Saint Auban, France;       “Subordinated Loan
Agreement” means the subordinated loan agreement entered into between Evergreen
and Silpro of even date;       “Works” means the works arising out of and
relating to the construction of Silpro’s Plant.

 

    Page 4 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

  1.2   Interpretation

  In this Agreement, unless otherwise specified or the context otherwise
requires:

  1.2.1   words importing the singular shall include the plural and vice versa;
    1.2.2   words importing any gender shall include all other genders;    
1.2.3   words importing the whole shall be treated as including reference to any
part of the whole;     1.2.4   reference to an Article is to the relevant
article of this Agreement;     1.2.5   reference to this Agreement or to any
other document is a reference to this Agreement or to that other document as
modified, amended, varied, supplemented or replaced from time to time;     1.2.6
  reference to a provision of law is a reference to that provision as extended,
applied, amended, consolidated or re-enacted or as the application thereof is
modified from time to time and shall be construed as including reference to any
order, instrument, regulation or other subordinate legislation from time to time
made under it, except as otherwise provided in this Agreement;     1.2.7   all
references to the words ‘include’ and ‘including’ shall be construed without
limitation;     1.2.8   a reference to writing or written includes faxes and
e-mail;     1.2.9   headings used in this Agreement shall not affect its
construction or interpretation;     1.2.10   words and phrases defined in any
part of this Agreement bear the same meanings throughout this Agreement;    
1.2.11   “day” means calendar day, “month” means a calendar month, “year” means
a period of 365 days except in the case of a leap year which shall mean a period
of 366 days;     1.2.12   any standards, regulations, codes stated in any part
of this Agreement shall be interpreted as the latest version on the Effective
Date of the said standard, regulation, code etc., unless stated otherwise;    
1.2.13   wherever in this Agreement provision is made for the giving of notice,
consent or approval by any person, unless otherwise stated, such shall not be
unreasonably withheld. Any notice, consent or approval shall be in writing and
the word ‘notify’ shall be construed accordingly. All notices shall be served on
the Parties designated representative at the registered address of the Party or
other address that a Party may notify the other Party of from time to time; and
    1.2.14   the documents forming this Agreement are to be taken to be mutually
explanatory of one another. For the purposes of interpretation, if any provision
of the main body of this Agreement is inconsistent with a provision of the
Schedules, the provision of the main body of this Agreement shall prevail.

2.   DURATION

  2.1   This Agreement will be binding upon the Parties as from the date of its
signature and shall be effective upon disbursement by Evergreen to Silpro of the
full amount of the Loan (the “Effective Date”).     2.2   Subject to
Article 10.6, this Agreement has a fixed duration of 10 (ten) years from the
date of delivery by Silpro to Evergreen of the first lot of Silicon under the
terms of this Agreement and may only be extended beyond its expiry date pursuant
to the prior written agreement of the Parties.

 

    Page 5 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

  2.3   Not greater than 3 (three) months and no less than 2 (two) months prior
to the 5th (fifth) anniversary of the Effective Date, either Party may by notice
to the other, request that the terms of this Agreement be renegotiated to revise
the terms to be consistent with the terms of agreements that would be negotiated
at that time for the delivery of silicon in the amounts and at the times
contemplated by this Agreement. The Parties shall attempt in good faith to reach
agreement. If no agreement is reached by the 5th (fifth) anniversary of the
Effective Date, the provisions of Article 8 shall apply.

3.   SALE AND PURCHASE OF SILICON

  3.1   Quantities

  3.1.1   Silpro undertakes to sell to Evergreen and Evergreen agrees to
purchase, in any Contract Year commencing with the Contract Year in which
Silpro’s Plant enters into commercial operation, [****] per cent) of those
quantities of Silicon which:

  (A)   are produced from Silpro’s Plant during such Contract Year; and     (B)
  meet or exceed the Silicon specification as set-out in Schedule 1,     limited
to [****] of the nominal capacity (as defined in the Preamble) (the “Agreed
Percentage of Silicon”).

     3.2 Commencement of supply

  3.2.1   Silpro’s construction and ramp up planning foresees a production
volume of in-spec material of approximately [****] tons in [****] commencing in
[****].     3.2.2   Silpro will inform Evergreen each month after the Effective
Date of the planning and construction progress of Silpro’s Plant, including
information on the anticipated date of commercial operation and the anticipated
date on which the nominal capacity of the First Phase and Second Phase will be
achieved in order to enable Evergreen to plan its plant utilisation.

  3.3   Planned Quantities

    Within one month after Silpro’s Plant enters into commercial operation and
in January and July of each Contract Year (commencing with the Contract Year in
which Silpro’s Plant enters into commercial operation), Silpro shall communicate
to Evergreen in writing the planned dates and quantities of Silicon it will ship
to Evergreen during the next twelve (12) months. Silpro shall inform Evergreen
reasonably in advance if significant changes must be made to these planned dates
and quantities.

  3.4   Delivery Conditions

    Silpro shall deliver the Silicon to Evergreen [****] Incoterms 2000, in
accordance with the delivery schedule as determined pursuant to the provisions
of Article 3.3 and the provisions relating to the division into units and
packing of the Silicon contained in Schedule 2 (Delivery Units and Packing of
Silicon).

 

    Page 6 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

  3.5   Price

  3.5.1   Subject to Article 3.5.3, the price of the Silicon supplied by Silpro
to Evergreen under this Article 3 shall be determined as follows:

      Year of shipment of the Silicon   Silicon Price (€ / kg)
2009
  [****]
2010
  [****]
2011
  [****]
2012
  [****]
2013
  [****]
2014
  [****]
2015
  [****]
2016
  [****]
2017
  [****]
2018
  [****]
2019
  [****]

  3.5.2   These prices do not include the costs of carriage and insurance of the
Silicon until it has been delivered to Evergreen pursuant to Article 3.4.    
3.5.3   Price Adjustment

  (A)   The prices set out in Article 3.5.1 (“Initial Purchase Price”) have been
based on (i) the general prices in France for 2008 (for inflation calculation
purposes), (ii) the assumption that the price for [****] is the actual price per
metric ton (delivered price) to be agreed between Silpro and its [****] supplier
and for [****] is € [****]/MWH and (iii) the assumption that the cost of [****]
is [****]%) of the Silicon price (“CSf”) and the cost of [****] is [****]%) of
the Silicon price (“Ef”).     (B)   The Parties shall adjust the Initial
Purchase Price every January 1st and July 1st during the term of this Agreement,
commencing from calendar year 2009, every year to reflect [****] according to
the following:

  (1)   the cost of [****] has changed by [****]%) or more when compared to the
costs for 2008, as set out in Article 3.5.3(A); or     (2)   the aggregate cost
of [****] has changed by [****]%) or more when compared to the costs for 2008,
as set out in Article 3.5.3(A).

  (C)   In determining the amount (“Price Change”) to be added to or subtracted
from the Initial Purchase Price, the following formula shall be used:        
Price Change = [****] x relevant Initial Purchase Price.         Where:        
- [****];

 

    Page 7 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

  - [****];     *   Changes in the [****] will be reasonably documented based on
actual performance of SilPro’s plant after stable operations have been achieved.

  (D)   The Price Change shall be cumulative and shall be added to (in the case
of a price increase) or subtracted from (in the case of a price decrease) the
Initial Purchase Price.         Example only: in the calendar year 2008 there
are a [****] price increase of 4% and an [****] price decrease of 4%. Then the
2009 price remains [****] Euro as in the table. In 2009 a further 7% [****]
price increase (cumulative 11% compared to 2008) and a further 10% [****] price
decrease (cumulative 14% compared to 2008 level). The price correction for 2010
will be:         [****]

  3.6   Payment         Evergreen shall pay invoices for Silicon in full within
30 days of receipt in cleared funds to the following bank account:         Bank:
[•]         Branch: [•]         Account Number: [•]         Swift Code: [•]    
    or to such other bank account as may be nominated from time to time by
Silpro to Evergreen.     3.7   Specification of the Silicon         Silpro
warrants that the Silicon will conform in all material respects to the Silicon
Specifications. All other warranties or conditions (whether express or implied)
as to quality, condition, description, compliance with sample or fitness for
purpose (whether statutory or otherwise) other than those expressly set out in
this Agreement are excluded from this Agreement to the fullest extent permitted
by law.     3.8   Suspension of Supply of Silicon         If Silpro reasonably
considers that Evergreen is in breach of any of its material obligations under
this Agreement and Evergreen fails to cure such breach within thirty (30)
calendar days after written notice thereof, Silpro shall be entitled to suspend
the whole or part of supply of Silicon to Evergreen (and the Agreed Percentage
of Silicon for the relevant Contract Year shall be reduced accordingly), until
such time as Evergreen has remedied its failure to perform.

4.   TITLE AND RISK

  4.1   While any and all of the Silicon is in the possession or custody of
Evergreen, Evergreen agrees to bear the risk of any loss, contamination or
damage to same. The Silicon shall be deemed to be in the possession or custody
of Evergreen as soon as it is delivered to Evergreen [****] (Incoterms 2000).  
  4.2   Ownership in any applicable shipment of Silicon shall not pass to
Evergreen until Silpro has received in full (in cash or cleared funds) all sums
due to it in respect of such shipment.     4.3   Until such time as it has made
full payment for the applicable shipment of silicon Evergreen shall not impose
or permit to be imposed upon the Silicon, any liens or encumbrances whatsoever.

 

    Page 8 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

5.   SET-OFF       Without prejudice to any other right or remedy it may have,
each Party reserves the right to set off any amount owing at any time to it by
the other Party under this Agreement against any amount payable by such Party to
the other Party whether under this Agreement or under any other agreement or
otherwise.   6.   LIABILITY

  6.1   Subject to Article 9.2, each Party shall indemnify and hold harmless the
other Party its personnel and agents from and against all claims, damages,
losses and expenses (including reasonable legal fees and expenses) in respect of
(1) bodily injury, sickness, disease or death which is attributable to any
negligence, wilful act or breach of this Agreement by such Party, its personnel
and agents and (2) matters for which liability maybe excluded from insurance
cover.     6.2   No Party shall be liable to any other Party for loss of profit,
loss of any contract or for any other consequential loss or damage which may be
suffered by the other Party in connection with this Agreement.

7.   ASSIGNMENT

  7.1   Subject to (A)-(D) below and 7.2 neither Party may, or may purport to,
assign, transfer, mortgage, charge, pledge or otherwise encumber all or any
portion of its rights, interests or obligations arising under this Agreement
without the prior written consent of the other Party, except that:

  (A)   Subject to (B) and (D) below Silpro may freely assign all or any portion
of its rights and obligations under this Agreement (or any document or legal
instrument referred to in this Agreement), to (i) any shareholder of Silpro or
Affiliate of such shareholder or (ii) to any Lender.         For the purposes of
this Article 12(A), “Affiliate” means in relation to any person, any other
person that, directly or indirectly, controls or is controlled by or is under
the same control as such person and the term “control” shall mean the ability to
exercise, or to promote the exercise, directly or indirectly, of at least 50% of
the voting rights attached to a person’s equity interests or shares.        
“Lenders(s)” means any bank, special purpose project company, trust company,
mortgage company, insurance company, pension fund, real estate investment trust,
or other lending or financial institutions (including indirect lenders and loan
participants) providing debt, equity, lease and/or bond financing or financial
services, or credit support or other credit enhancement in any way related to
the construction of the Works     (B)   If Silpro does not obtain Evergreen’s
prior written consent to any such assignment, transfer, mortgage, charge, pledge
or other encumbrance under sub-clause (A) above, Silpro shall not be released
from any obligation hereunder unless and until Silpro provides a guarantee to
Evergreen in a form acceptable to Evergreen in its sole discretion.     (C)   If
Silpro obtains Evergreen’s prior written consent to any such assignment,
transfer, mortgage, charge, pledge or other encumbrance under sub-clause
(A) above assignment Silpro shall not be required to provide an unconditional
guarantee of the obligations under this Agreement to Evergreen and Silpro shall
be released from any obligation hereunder upon the execution of an assignment
and assumption agreement whereby Silpro assigns all of its rights to the
applicable assignee and such assignee assumes all of the obligations of Silpro
under this Agreement.

 

    Page 9 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

  (D)   Successive assignments of Silpro’s rights under this Agreement shall
remain subject to this Article 7.1 provided that Silicium de Provence S.A.S.
shall not be released from a guarantee provided in satisfaction of its
obligations under this Article 7.1 as a result of an assignment that occurs
after the initial assignment by Silpro unless Evergreen’s consent is obtained in
which case Silpro shall be released and item (C) above shall apply.

  7.2   Evergreen may assign or transfer this Agreement without the consent of
Silpro in the event of a change of control of Evergreen or the sale of all or
substantially all the assets of Evergreen to which this Agreement relates.    
7.3   In particular, it shall be a condition of this Agreement that Evergreen
shall not grant any mortgage, charge, pledge, lien or other security interest of
any kind or arrangement that would effect the rights and obligations of the
Parties under this Agreement, whether to its creditors or any other third party.
    7.4   Any assignment, transfer, mortgage, charge, pledge or other giving of
security by one Party hereunder shall not in any way diminish the other Party’s
rights and obligations or the giving Parties successor’s rights and obligations
under this Agreement, including any amendments hereto.     7.5   On the written
request of Silpro, Evergreen shall cooperate with Silpro and any Lenders, by
entering, in a timely manner, into such direct agreements as may reasonably be
necessary and customary for project financing of the Works. Such agreements may
include provisions which permit the Lender(s), in the event of a breach of
contract that would permit Evergreen to terminate the Agreement, to:

  (i)   Take-over the Agreement;     (ii)   step-in, rectify or otherwise cure
any breach of this Agreement;     (iii)   assign or otherwise transfer this
Agreement.

8.   TERMINATION

  8.1   Evergreen shall be entitled to terminate this Agreement if:

  8.1.1   Silpro commits a breach of any of its material obligations under this
Agreement and fails to remedy such breach (if such breach is remediable) within
a period of [****] days after being notified in writing to do so, without
prejudice to any rights that have accrued under this Agreement or any of its
other rights or remedies. A breach of a material obligation shall (without
limitation) include the following:

  (A)   Silpro fails to pay any amount due to Evergreen under this Agreement on
the due date for payment and remains in default for not less than [****] days
after being notified in writing to make such payment, provided that Silpro does
not dispute in good faith such payment as being due and payable;     (B)  
Silpro fails to commence supply by [****];     (C)   Silpro suspends, or
threatens to suspend, payment of its debts; or     (D)   Silpro suspends or
ceases, or threatens to suspend or cease, to carry on all or a substantial part
of its business.

  8.1.2   the Parties fail to renegotiate the terms of this Agreement by the 5th
Anniversary of the Effective Date, in accordance with Article 2.3.

 

    Page 10 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

  8.2   If Evergreen has entered into a direct agreement with any Lender then
the terms thereof shall take priority over the terms of this Agreement.     8.3
  Silpro shall be entitled to terminate this Agreement if:

  8.3.1   Evergreen commits a breach of any of its material obligations under
this Agreement and fails to remedy such breach (if such breach is remediable)
within a period of [****] days after being notified in writing to do so, without
prejudice to any rights that have accrued under this Agreement or any of its
rights or remedies. A breach of a material obligation shall (without limitation)
include the following:

  (A)   Evergreen fails to pay any amount due to Silpro under this Agreement on
the due date for payment and remains in default not less than [****] days after
being notified in writing to make such payment, provided that Evergreen does not
dispute in good faith such payment as being due and payable; or     (B)   a
suspension of the supply of the Silicon pursuant to Article 3.8 is continuing
for more than [****] months; or     (C)   Evergreen suspends, or threatens to
suspend, payment of its debts; or     (D)   Evergreen suspends or ceases, or
threatens to suspend or cease, to carry on all or a substantial part of its
business.

  8.4   After termination for whatever reason Evergreen shall:

  8.4.1   Pay for the Silicon delivered or en-route to Evergreen pursuant to
this Agreement in accordance with the terms of herewith; or     8.4.2   Return
any deliveries not then paid for but then remaining in Evergreen’s possession or
custody or en-route to Evergreen upon termination of this Agreement within 30
(thirty) days after the date of such termination, loaded aboard a carrier at
Evergreen’s Facility, with Evergreen bearing all packing and loading costs, and
risk until delivered to [****] Incoterms 2000 to Silpro or an entity nominated
by Silpro.

9.   PERMITS, TAXATION AND EXPORT CONTROL

  9.1   Evergreen represents and warrants that it has the foreign trade license
or any other license, permits or certificates as may be required by law to enter
into this     9.2   Evergreen shall keep Silpro fully informed about any laws
and regulations applicable to Evergreen regarding the import of Silicon. In the
event Evergreen is aware of any import restrictions relating to the Silicon, it
shall inform Silpro, as soon as possible.     9.3   Silpro is entitled to
terminate this Agreement in whole or in part without compensation, if any of the
required import licenses, permits, approvals and consents are not valid or have
not been granted or are withdrawn by the responsible authorities.     9.4  
Evergreen shall be responsible for all taxes and duties relative to the import
of Silicon.

10.   FORCE MAJEURE

  10.1   A Party, provided that it has complied with the provisions of
Article 10.4, shall not be in breach of this Agreement, nor liable for any
failure or delay in performance of any obligations under this Agreement (and,
subject to Article 10.4, the time for performance of the obligations shall be
extended accordingly) arising from or attributable to acts, events, omissions or
accidents beyond its reasonable control and which it has not caused or
contributed to in any way (“Force Majeure Event”), which renders it impossible
for the affected Party to perform its obligations under this Agreement,
including but not limited to any of the following:

 

    Page 11 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

  10.1.1   Acts of God, including but not limited to fire, flood, earthquake,
windstorm or other natural disaster;     10.1.2   war, threat of or preparation
for war, armed conflict, imposition of sanctions, embargo, breaking off of
diplomatic relations or similar actions;     10.1.3   terrorist attack, civil
war, civil commotion or riots;     10.1.4   nuclear, chemical or biological
contamination or sonic boom;     10.1.5   fire, explosion or accidental damage;
    10.1.6   loss at sea;     10.1.7   extreme adverse weather conditions.

  10.2   Force Majeure shall not include economic hardship, changes in market
conditions, subcontractor’s default or delay, breakdown or ordinary wear and
tear of equipment, machinery or parts of either Party’s Facility or of the
facilities of any of its subcontractors.     10.3   If one Party’s obligations
are suspended pursuant to Article 10.1., the corresponding obligations of the
other Party will be suspended to the same extent save that Article 10.7 below
shall prevail.     10.4   Any Party that is subject to a Force Majeure Event
shall not be in breach of this Agreement provided that:

  10.4.1   it promptly notifies the other Party in writing of the nature and
extent of the Force Majeure Event causing its failure or delay in performance;  
  10.4.2   it can demonstrate that it could not have avoided the effect of the
Force Majeure Event by taking precautions which, having regard to all the
matters known to it before the Force Majeure Event, it ought reasonably to have
taken, but did not; and     10.4.3   it can demonstrate that it has used [****]
to mitigate the effect of the Force Majeure Event to carry out its obligations
under this Agreement in any way that is reasonably practicable and to resume the
performance of its obligations as reasonably possible.

  10.5   If the Force Majeure Event prevails for a continuous period of more
than [****] months, the Party that is not receiving the benefit of the Agreement
as a result of the applicable Force Majeure may terminate this Agreement by
giving [****] days written notice to the other Party, in the event that the
Force Majeure continues for more than [****] months the Party that would
otherwise have received the benefit of the Agreement may terminate this
Agreement by giving [****] days written notice to the other Party. On the expiry
of the [****] day notice period, this Agreement will terminate. Such termination
shall be without prejudice to the rights of the Parties in respect of any breach
of this Agreement occurring prior to such termination.     10.6   The duration
of this Agreement shall be automatically extended for the period of any Force
Majeure Event, unless earlier terminated in accordance with Article 8 or
Article 10.5.     10.7   The payment obligations of the Parties shall not be
suspended by a Force Majeure Event.

11.   CONFIDENTIALITY

  11.1   Each Party undertakes that it shall not at any time during this
Agreement and for a period of [****] years after termination of this Agreement,
disclose to any person any Confidential Information     11.2   For the purpose
of this Article 11, “Confidential Information” means any knowledge, financial
data or operating data, trade secrets, experience or know-how, and information
of all kinds in whatever form about technologies, finances and costs, marketing
and business (including but

 

    Page 12 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

      not limited to term sheets, notes, analyses, agreements, compilations,
studies and interpretations) and suchlike which is disclosed by or on behalf of
the disclosing Party whether or not the same is marked as Confidential
Information including any Confidential Information that is communicated to the
receiving Party orally and not reduced in writing. “Confidential Information”
shall exclude any information that:

  i.   is or becomes (through no improper action or inaction by the receiving
Party or any affiliate, agent, consultant or employee) generally available to
the public, or     ii.   was in its possession or known by it prior to receipt
from the disclosing Party, provided the receiving Party complies with
restrictions imposed thereon by third parties, or     iii.   was rightfully
disclosed to it by a third party without restriction, provided the receiving
Party complies with restrictions imposed thereon by third parties , or     iv.  
was independently developed without use of any Confidential Information of the
disclosing Party

  b.   Each Party may disclose any other Party’s Confidential Information:

  i.   to its employees, officers, representatives or advisers who need to know
such information for the purposes of carrying out the Party’s obligations under
this Agreement. Each Party shall ensure that its employees, officers,
representatives or advisers to whom it discloses the other Party’s Confidential
Information comply with this Article 11; and     ii.   as may be required by
law, court order or any governmental or regulatory authority.

  c.   No Party shall use any other Party’s Confidential Information for any
purpose other than to perform its obligations under this Agreement.     d.  
Notwithstanding the foregoing, Silpro may disclose any information with respect
to this Agreement and its performance to any of Silpro’s shareholders or
affiliates of such shareholders, provided such information is covered under a
confidentiality agreement as least as restrictive as above.

  12.   NOTICES

  12.1   Any notice or other communication required to be given under this
Agreement shall be in writing and shall be delivered to the Party required to
receive the notice or communication at its address as set out below:

    Silpro       Usine de Saint Auban,       04 600 Saint Auban, France.      
Attention: Frank Wouters, CEO       Evergreen       138 Bartlett Street      
Marlborough, MA 01752 U.S.A.       Richard G. Chleboski       or at such other
address as the relevant Party may specify by notice in writing to the other
Party.       Any notice or other communication sent by e-mail or facsimile must
be confirmed by commercial courier.

 

    Page 13 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

  12.2   Any notice or other communication shall be deemed to have been duly
given:

  a.   if delivered personally, when left at the address referred to in
Article 12;     b.   if delivered by commercial courier, on the date of
signature of the courier’s receipt;     c.   if sent by fax, at the time of
transmission;     d.   if sent by e-mail, at the time of despatch.

  12.3   If deemed receipt under Article 12.2 is not within business hours
(meaning 9.00 am to 5.30 pm Monday to Friday on a day that is not a public
holiday in the place of receipt), such notice or communication shall be deemed
received when business next starts in the place of receipt.

13.   APPLICABLE LAW AND LANGUAGE

  13.1   This Agreement shall be governed by and construed in accordance with
French law.     13.2   The language of this Agreement and all correspondence,
notices and written communications shall be English.

14.   MISCELLANEOUS

  14.1   If any provision of this Agreement should be or become partly or wholly
void, the remaining provisions will continue to apply. The Parties shall agree
in good faith to replace the void provisions or the void part of the provision
by a legally valid arrangement, which comes as close as possible to the
commercial meaning and purpose of the void provision or void part of the
provision.     14.2   This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and, except as herein stated
and in the instruments and documents to be executed and delivered pursuant
hereto, contains all of the representations, undertakings and agreements of the
Parties. This Agreement supersedes all prior meetings, correspondence, and
negotiations between the Parties. There are no representations, warranties,
covenants, agreements, or collateral understandings, oral or otherwise,
expressed or implied, of any kind between the Parties hereto, respecting the
subject matter hereof, except as contained or referred herein, and neither Party
has relied on any statement outside of the written agreement.     14.3   The
provisions of Articles 4 (Title & Risk), 6 (Liability), 8 (Termination), 11
(Confidentiality) and 15 (Disputes) shall continue to apply after termination of
this Agreement.

 

    Page 14 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     

15.   DISPUTES

  15.1   If any dispute arises out of or in connection with this Agreement,
directors or other senior representatives of the Parties with authority to
settle the dispute will, within 30days of a written request from one Party to
the other, meet in a good faith effort to resolve the dispute.     15.2   In the
event that any dispute arising out of or in connection with Articles 3.1
(Quantities), 3.7 (Specification of the Silicon) of this Agreement is not
resolved pursuant to Article 15.1, the Parties agree to submit the matter to
administered expertise proceedings in accordance with the Rules for Expertise of
the International Chamber of Commerce. The findings of the expert shall be
binding upon the Parties.     15.3   All disputes arising out of or in
connection with this Agreement which are not resolved pursuant to Article 15.1,
or, where applicable, Article 15.2, shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (ICC) by three arbitrators
appointed in accordance with the said Rules. The arbitration shall be conducted
in English and the seat shall be Paris.     15.4   Unless otherwise expressly
agreed in writing by the Parties to the arbitration proceedings:

  a.   the arbitration proceedings shall be conducted in the English language
and the arbitrators shall be fluent in the English language;     b.   in
addition to the ICC Rules, the Parties agree that the arbitration shall be
conducted according to the IBA Rules of Evidence;     c.   the award shall
include interest from the date of any breach or violation of this Agreement as
determined by the arbitral tribunal, and from the date of the award until paid
in full.

 

    Page 15 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     
IN WITNESS whereof this Agreement has been entered into the day and year first
before written.
Executed in Cologne in 2 original copies.

     
 
  /s/ Frank Wouters
SIGNED by
  Frank Wouters
for and on behalf of
   
SILICIUM DE PROVENCE S.A.S
   
 
   
 
  /s/ Richard G. Chleboski
SIGNED by
  Richard Chleboski
for and on behalf of
   
EVERGREEN SOLAR, INC.
   

 

    Page 16 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     
SCHEDULE 1
SILICON SPECIFICATIONS
[****]
 

    Page 17 of 17

 



--------------------------------------------------------------------------------



 



07-December 2007     
SCHEDULE 2
DELIVERY UNITS AND PACKING OF SILICON
[Silpro to provide]
 

    Page 18 of 17

 